
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5


EMPLOYMENT AGREEMENT


        This AGREEMENT is made and entered into as of the 16th day of May, 2003,
by and between FIRST HORIZON PHARMACEUTICAL CORPORATION, a Delaware corporation
(the "Company") and PATRICK FOURTEAU ("Executive").

WITNESSETH:

        WHEREAS, the Company desires to employ the Executive, and the Executive
desires to accept such employment, upon the terms and conditions hereinafter set
forth;

        NOW, THEREFORE, in consideration of Executive's employment or continued
employment, the covenants and mutual agreements set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

1.Employment. Throughout the Term (as defined in Section 2 below), the Company
shall employ Executive as provided herein, and Executive hereby accepts such
employment. In accepting such employment, Executive states that, to the best of
his knowledge, he is not now, and by accepting such employment, will not be,
under any restrictions in the performance of the duties contemplated under this
Agreement as a result of the provisions of any prior employment agreement or
non-compete or similar agreement to which Executive is or was a party.

2.Term of Employment. Subject to approval of this Agreement by the Company's
Board of Directors, the term of Executive's employment by the Company hereunder
shall commence on May 16, 2003 (the "Effective Date") and shall continue
thereafter unless sooner terminated as a result of Executive's death or in
accordance with the provisions of Section 6 below (the "Term").

3.Duties. Throughout the Term, and except as otherwise expressly provided
herein, Executive shall be employed by the Company as the President and Chief
Operating Officer of the Company. Executive shall devote his full time to the
performance of his duties as President and Chief Operating Officer of the
Company in accordance with the Company's By-laws, this Agreement and the
directions of the Company's Board of Directors and any executive officer of the
Company who is senior to Executive. Without limiting the generality of the
foregoing, throughout the Term Executive shall faithfully perform his duties as
President and Chief Operating Officer at all times so as to promote the best
interests of the Company. In addition, subject to approval of this Agreement by
the Board of Directors, the Board of Directors shall elect Executive as an
officer of the Company at its first board meeting after the Effective Date.

4.Compensation.

(a)Salary. For any and all services performed by Executive under this Agreement
during the Term, in whatever capacity, the Company shall pay to Executive an
annual salary of Two Hundred Nine Thousand Dollars ($209,000.00) per year (the
"Salary") less any and all applicable federal, state and local payroll and
withholding taxes. The Salary shall be paid in the same increments as the
Company's normal payroll, but no less frequent than bi-monthly and prorated,
however, for any period of less than a full month. The Salary will be reviewed
annually by the Compensation Committee of the Board and a determination shall be
made at that time as to the appropriateness of an increase, if any, thereto.

(b)Bonus. In addition to the Salary, Executive shall be eligible to receive from
the Company an incentive compensation bonus (the "Bonus") based on a percentage
of his Salary. The

--------------------------------------------------------------------------------

Bonus, if any, shall be determined based on such criteria as shall be determined
from time to time by the Compensation Committee of the Board of Directors. The
nature of the criteria and the determination as to whether the criteria have
been satisfied, shall be determined by the Compensation Committee of the Board
in its sole discretion. Accordingly, there is no assurance that a Bonus will be
paid to Executive with respect to all or any particular year during the Term.

5.Benefits and Other Rights. In consideration for Executive's performance under
this Agreement, the Company shall provide to Executive the following benefits:

(a)The Company will provide Executive with cash advances for or reimbursement of
all reasonable out-of-pocket business expenses incurred by Executive in
connection with his employment hereunder. Such reimbursement, however, is
conditioned upon Executive adhering to any and all reasonable policies
established by Company from time to time with respect to such reimbursements or
advances, including, but not limited to, a requirement that Executive submit
supporting evidence of any such expenses to the Company.

(b)The Company will provide Executive and his family with the opportunity to
receive group medical coverage under the terms of the Company's health insurance
plan, but subject to completion of normal waiting periods. During any such
waiting period, the Company will pay, or reimburse Executive for, the cost of
COBRA coverage for Executive and his family under his prior health plan.

(c)During the Term the Executive shall be entitled to fifteen (15) days paid
vacation, it being understood and agreed that unused vacation shall not be
carried over from one year to the next. In addition, Executive shall be entitled
to eight (8) paid holidays and four (4) paid personal days off.

(d)The Company will pay Executive's reasonable moving costs for the relocation
of his residence to the Atlanta, Georgia metropolitan area, subject to the
approval of such moving costs by the Compensation Committee of the Company's
Board of Directors.

6.Termination of the Term.

(a)The Company shall have the right to terminate the Term under the following
circumstances:

(i)Executive shall die; or

(ii)With or without Cause, effective upon written notice to Executive by the
Company.

(b)This Agreement may be terminated by the Executive at any time upon sixty
(60) days prior written notice to the Company.

(c)For purposes of this Agreement, "Cause" shall mean:

(ii)Executive shall be convicted of the commission of a felony or a crime
involving dishonesty, fraud or moral turpitude;

(iii)Executive has engaged in acts of fraud, embezzlement, theft or other
dishonest acts against the Company;

(iv)Executive commits an act which negatively impacts the Company or its
employees including, but not limited to, engaging in competition with the
Company, disclosing confidential information or engaging in sexual harassment,
discrimination or other human rights-type violations;

(v)Executive's gross neglect or willful misconduct in the discharge of his
duties and responsibilities; or

--------------------------------------------------------------------------------

(vi)Executive's repeated refusal to follow the lawful direction of the Board of
Directors or supervising officers.



7.Effect of Expiration or Termination of the Term. Promptly following the
termination of the Term, and except as otherwise expressly agreed to by the
Company in writing, Executive shall:

(a)Immediately resign from any and all other positions or committees which
Executive holds or is a member of with the Company or any subsidiary of the
Company including, but not limited to, as an officer and director of the Company
or any subsidiary of the Company.

(b)Provide the Company with all reasonable assistance necessary to permit the
Company to continue its business operations without interruption and in a manner
consistent with reasonable business practices; provided, however, that such
transition period shall not exceed thirty (30) days after termination nor
require more than twenty (20) hours of Executive's time per week and Executive
shall be promptly reimbursed for all out-of-pocket Expenses.

(c)Deliver to the Company possession of any and all property owned or leased by
the Company which may then be in Executive's possession or under his control,
including, without limitation, any and all such keys, credit cards, automobiles,
equipment, supplies, books, records, files, computer equipment, computer
software and other such tangible and intangible property of any description
whatsoever. If, following the expiration or termination of the Term, Executive
shall receive any mail addressed to the Company, then Executive shall
immediately deliver such mail, unopened and in its original envelope or package,
to the Company; and

(d)Other than as provided in this Section 7, upon a termination of employment
all other benefits and/or entitlements to participate in programs or benefits,
if any, will cease as of the effective date except medical insurance coverage
that may be continued at Executive's own expense as provided by applicable law
or written Company policy.

(e)Upon termination of Executive pursuant to §6(a)(i) or §6(a)(ii) without Cause
following the six (6) month anniversary of the Effective Date, the Company
shall: (i) provide Executive with Salary continuance, subject to §7(g) for
twelve (12) months (a "Salary Continuance"), plus (ii) a lump sum payment equal
to fifty (50%) percent of the Bonus, if any, paid to Executive for the calendar
year immediately preceding termination, plus (iii) provide twelve (12) months of
COBRA coverage for Executive which shall be substantially equivalent to that
provided by the Company prior to termination, plus (iv) all of Executive's then
unvested options previously issued pursuant to the Company Option Plan shall
immediately vest and be exercisable as herein provided. In the event of
termination of Executive's employment prior to the six (6) month anniversary of
the Effective Date, Executive shall not be entitled to any severance from the
Company.

(f)Upon termination of Executive pursuant to §6(a)(ii) with Cause or §6(b), the
Company shall pay Executive or Executive's estate all Salary accrued but unpaid
as of the date of such termination.

(g)In the event that Executive shall be entitled to receive a Salary Continuance
and COBRA benefit pursuant to §7(e), such Salary Continuance and COBRA benefit
shall continue only until such time as Executive shall have accepted another
full time position. In addition, in the event that Executive shall perform
consulting or other services for which he shall receive compensation, all
compensation shall be reported to the Company and shall be offset against any
remaining Salary Continuance payments. Failure of Executive to promptly report
the receipt of any compensation from a third party or the acceptance of a new
position shall entitle the Company to terminate all remaining Salary Continuance
and COBRA benefits and to seek restitution for any payments made to Executive
subsequent to such job acceptance or compensation receipt.

--------------------------------------------------------------------------------

(h)Any dollar amounts which are to be paid at the time of termination under this
Section 7, other than Salary Continuance and COBRA payments, shall be paid
within thirty (30) days after the date of termination. Any Salary Continuance or
COBRA payments shall be made in accordance with the usual payroll practices
which were applicable prior to termination. Any and all payments made pursuant
to this Agreement shall be net of any and all applicable federal, state and
local payroll and withholding taxes.



8.Restrictive Covenants for Executive. Executive hereby covenants and agrees
with the Company that for so long as Executive is employed by the Company and
for a period (the "Restricted Period") of twelve months after the termination of
such employment for any reason, Executive shall not, without the prior written
consent of the Company, which consent shall be within the sole and exclusive
discretion of the Company, either directly or indirectly on his own account or
on behalf of any other person or entity:

(a)Perform services for a Competing Business that are substantially similar in
whole or in part to those that he performed for the Company in his role as Chief
Operating Officer, including specifically, but not limited to, the sale or
marketing of drug products or the management of individuals involved in the sale
or marketing of drug products. For purposes of this covenant, the term
"Competing Business" shall mean any company engaged in the development,
marketing or sale of prescription drug products, including generic and
nongeneric drug products, which are competitive with: (1) those products being
marketed by the Company at the time of Executive's termination; or (2) those
products that Executive was aware were under development by the Company and
expected to be marketed within two years of Executive's termination. This
covenant shall apply only within the "Territory" which is defined as the fifty
states of the United States. Executive recognizes and agrees that in his
capacity of Chief Operating Officer, his duties extend throughout the entire
service area of the Company which includes, at a minimum, the fifty states of
the United States and that, because of the executive nature of Executive's
position with the Company, in order to afford the Company protection from unfair
competition by the Executive following his termination of employment, this
covenant must extend throughout the stated Territory. Executive further
acknowledges that this covenant does not prohibit him from engaging in his
entire trade or business but only a very limited segment of the pharmaceuticals
industry.

(b)Solicit any current supplier, customer or client of the Company with whom
Executive dealt, or with whom anyone in Executive's direct chain of command
dealt, on behalf of the Company within the year preceding Executive's
termination of employment, for the purpose of purchasing drug products (or
ingredients of drug products) or selling or marketing drug products, including
generic and nongeneric drug products, which are competitive with: (1) those
products being marketed by the Company at the time of Executive's termination;
or (2) those products that Executive was aware were under development by the
Company and expected to be marketed within two years of Executive's termination.
Notwithstanding this subsection (b), Executive may solicit suppliers that have
excess capacity as reasonably determined by the Company.

9.Confidentiality. Attached to this Agreement as Exhibit A is the form of the
Employee/Independent Contractor Confidentiality and Non-Solicitation Agreement
(the "Confidentiality Agreement") which the Company requires all employees,
including, but not limited to, the Executive, to execute and which is a part of
each employee's terms of employment. By signing this Agreement, Executive
acknowledges having received, read, executed and delivered to the Company a copy
of the Confidentiality Agreement and agrees that the terms of the
Confidentiality Agreement shall be incorporated by reference into this Agreement
and shall be considered as part of the terms and conditions of Executive's
continued employment with the Company.

--------------------------------------------------------------------------------

10.Remedies.

(a)The covenants of Executive set forth in Section 8 and Section 9 are separate
and independent covenants for which valuable consideration has been paid, the
receipt, adequacy and sufficiency of which are acknowledged by Executive, and
have also been made by Executive to induce the Company to enter into this
Agreement and continue Executive's employment with the Company. Each of the
aforesaid covenants may be availed of, or relied upon, by the Company in any
court of competent jurisdiction, and shall form the basis of injunctive relief
and damages including expenses of litigation (including, but not limited to,
reasonable attorney's fees upon trial and appeal) suffered by the Company
arising out of any breach of the aforesaid covenants by Executive. The covenants
of Executive set forth in this Section 10 are cumulative to each other and to
all other covenants of Executive in favor of the Company contained in this
Agreement and shall survive the termination of this Agreement for the purposes
intended.

(b)Each of the covenants contained in Section 8 and Section 9 above shall be
construed as agreements which are independent of any other provision of this
Agreement, and the existence of any claim or cause of action by any party hereto
against any other party hereto, of whatever nature, shall not constitute a
defense to the enforcement of such covenants. If any of such covenants shall be
deemed unenforceable by virtue of its scope in terms of geographical area,
length of time or otherwise, but may be made enforceable by the imposition of
limitations thereon, Executive agrees that the same shall be enforceable to the
fullest extent permissible under the laws and public policies of the
jurisdiction in which enforcement is sought. The parties hereto hereby authorize
any court of competent jurisdiction to modify or reduce the scope of such
covenants to the extent necessary to make such covenants enforceable.

(c)In the event that Executive believes that the Company is in violation of a
material obligation owed to Executive under this Agreement, and the Executive
has given notice of such violation to the Company requesting that the Company
cure such violation, and within twenty (20) business days the Company has not
undertaken steps to cure such violation or to provide information to Executive
demonstrating that the Company is not in violation of the Agreement, and as a
result of such failure to cure or dispute such violation, the Executive
terminates the Agreement in accordance with Section 6(b), Executive shall not be
barred from seeking employment with a competitor notwithstanding the restriction
of Section 8(a); provided, however, that all other restrictions contained in
this Agreement, including, but not limited to, the covenants in Section 8(b) and
in Section 9, shall remain in full force and effect.

11.Enforcement Costs. If any legal action or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach, default
or misrepresentation in connection with any provisions of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorney's fees, court costs and all expenses even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to appeal and other post judgment proceedings), incurred in that action
or proceeding, in addition to any other relief to which such party or parties
may be entitled. Attorneys' fees shall include, without limitation, paralegal
fees, investigative fees, administrative costs, sales and use taxes and all
other charges billed by the attorney to the prevailing party.

12.Notices. Any and all notices necessary or desirable to be served hereunder
shall be in writing and shall be:

(a)Personally delivered, or

(b)Sent by certified mail, postage prepaid, return receipt requested, or
guaranteed overnight delivery by a nationally recognized express delivery
company, in each case addressed to the intended recipient at the address set
forth below.

--------------------------------------------------------------------------------

(c)For notices sent to the Company:
First Horizon Pharmaceutical Corporation
6195 Shiloh Road
Alpharetta, Georgia 30005
Telephone No.: (770) 442-9707
Facsimile No.: (770) 442-9594

(d)For notices sent to Executive:
Patrick Fourteau
160 Prospect Ave.
Guilford, CT 06437


Either party hereto may amend the addresses for notices to such party hereunder
by delivery of a written notice thereof served upon the other party hereto as
provided herein. Any notice sent by certified mail as provided above shall be
deemed delivered on the third (3rd) business day next following the postmark
date which it bears.



13.Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto with respect to the subject matter hereof, and all prior
negotiations, agreements and understandings are merged herein. This Agreement
may not be modified or revised except pursuant to a written instrument signed by
the party against whom enforcement is sought.

14.Severability. The invalidity or unenforceability of any provision hereof
shall not affect the enforceability of any other provision hereof, and except as
otherwise provided in Section 10 above, any such invalid or unenforceable
provision shall be severed from this Agreement.

15.Waiver. Failure to insist upon strict compliance with any of the terms or
conditions hereof shall not be deemed a waiver of such term or condition, and
the waiver or relinquishment of any right or remedy hereunder at any one or more
times shall not be deemed a waiver or relinquishment of such right or remedy at
any other time or times.

16.Arbitration. Any claims, disputes or controversies arising out of or relating
to this Agreement between the parties (other than those arising under
Section 10) shall be submitted to arbitration by the parties. The arbitration
shall be conducted in Atlanta, Georgia in accordance with the rules of the
American Arbitration Association then in existence and the following provisions:
Either party may serve upon the other party by guaranteed overnight delivery by
a nationally recognized express delivery service, written demand that the
dispute, specifying in detail its nature, be submitted to arbitration. Within
seven business days after the service of such demand, each of the parties shall
appoint an arbitrator and serve written notice by guaranteed overnight delivery
by a nationally recognized express delivery service, of such appointment upon
the other party. The two arbitrators appointed shall appoint a third arbitrator.
The decision of two arbitrators in writing under oath shall be final and binding
upon the parties. The arbitrators shall decide who is to pay the expenses of the
arbitration. If the two arbitrators appointed fail to agree upon a third
arbitrator within ten days after their appointment, then an application may be
made by either party, upon notice to the other party, to any court of competent
jurisdiction for the appointment of a third arbitrator, and any such appointment
shall be binding upon both parties.

17.Governing Law. This Agreement and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the law of the
State of Georgia, without regard to its conflicts of laws provisions. Subject to
Section 16, each party hereto hereby (a) agrees that the state and federal
courts of the Northern District of Georgia shall have exclusive jurisdiction and
venue of any litigation which may be initiated with respect to this Agreement or
to enforce rights granted hereunder and (b) consents to the personal
jurisdiction and venue of such courts for such purposes.

18.Benefit and Assignability. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns. The rights and
obligations of Executive hereunder are personal to him, and are not subject to
voluntary or involuntary alienation, transfer, delegation or assignment.

        IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the day and year first above written.

--------------------------------------------------------------------------------

    EXECUTIVE:
 
 
/s/  PATRICK FOURTEAU      

--------------------------------------------------------------------------------

    Name:   Patrick Fourteau
 
 
FIRST HORIZON PHARMACEUTICAL CORPORATION
 
 
By:
 
/s/  DARRELL BORNE      

--------------------------------------------------------------------------------

    Its:   CFO

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
